 305325 NLRB No. 38PALCO1The General Counsel has excepted to some of the judge™s credi-bility findings. The Board™s established policy is not to overrule an
administrative law judge™s credibility resolutions unless the clear
preponderance of all the relevant evidence convinces us that they are
incorrect. Standard Dry Wall Products, 91 NLRB 544 (1950), enfd.188 F.2d 362 (3d Cir. 1951). We have carefully examined the record
and find no basis for reversing the findings.2All dates refer to 1995, unless stated otherwise.Portland Airport Limousine Co., Inc., d/b/aPALCO and Teamsters Union Local 340, a/wInternational Brotherhood of Teamsters, AFLŒ
CIO. Case 1ŒCAŒ32659January 21, 1998DECISION AND ORDERBYCHAIRMANGOULDAND
MEMBERSFOXAND
HURTGENOn October 13, 1995, Administrative Law JudgeJoel P. Biblowitz issued the attached decision. The
General Counsel filed exceptions and a supporting
brief, and the Respondent filed an answering brief.The National Labor Relations Board has delegatedits authority in this proceeding to a three-member
panel.The Board has considered the decision and therecord in light of the exceptions and briefs, and has
decided to affirm the judge™s rulings, findings,1andconclusions only to the extent consistent with this De-
cision and Order.The judge found that the Respondent did not violateSection 8(a)(1) of the Act when it discharged em-
ployee Wayne Speed on February 22, 1995, because he
refused to drive a truck which he believed to be un-
safe. The General Counsel has excepted to the judge™s
dismissal of the complaint. We reverse the judge and
find that the Respondent™s discharge of Speed was un-
lawful.Wayne Speed was employed by the Respondent asa truckdriver at its Scarborough, Maine facility. This
case involves events occurring on February 21 and 22,
1995.2The facts, which are set forth in detail in thejudge™s decision, can be summarized as follows. Speed
testified that on February 21, he noticed an exhaust
smell in the tractor which he regularly drove. He in-
spected the tractor, but could not locate the source ofthe fumes. Speed filed a vehicle inspection report with
the Respondent, which stated that the tractor had an
‚‚exhaust leak.™™ In response to Speed™s report, the Re-
spondent obtained an inspection of the truck by R &
R Services, a company that maintains and repairs the
Respondent™s equipment. R & R Services found no ex-
haust leaks on Speed™s tractor, and reported that the
truck was safe to operate.On the next day, February 22, Speed reported towork and drove his tractor with a trailer to a location
within Maine. After arriving at his destination, Speedcalled John Connolly, the Respondent™s dispatcher, andtold him that he had completed his run but that he still
smelled exhaust fumes and that it would not be safe
to drive the truck outside of Maine. Speed returned to
the Respondent™s facility that morning, left the trailer
in the yard, reported to the dispatcher™s office, and
asked Connolly what he should do about his tractor.Connolly told him to take the tractor to Triple J, an-
other vehicle maintenance company used by the Re-
spondent. Speed took the truck to Triple J, which ex-
amined the vehicle, but could not locate an exhaust
leak that would cause fumes to enter into the cab.
Speed returned to the Respondent™s facility, and told
Connolly that Triple J had found nothing unsafe on the
tractor.The Respondent™s operations manager, Stephen Ben-nett, testified that he wanted Speed to make a run to
Boston that day, but that Bennett knew that Speed did
not want to drive the tractor in question. Thus, Bennett
decided to have Speed exchange tractors with fellow
driver Emile Pelchat, and have Speed take Pelchat™s
truck to Boston. In turn, Pelchat, who was a new em-
ployee not familiar with the Boston run, was to drive
Speed™s truck for local jobs. Bennett told Speed to go
out into the yard and to notify Pelchat of the switch.Speed approached Pelchat in the yard and told himthat they were going to switch tractors, and that he
was going to take Pelchat™s tractor to Boston. Pelchat
asked why and Speed replied that his truck was not
safe and that he smelled fumes, but that he had to take
a run to Boston. Pelchat responded that he was not
going to drive an unsafe truck either, and he went in-
side to the office. Pelchat told Bennett that if the truck
was unsafe for Speed, it was not safe for anyone.
Pelchat stated that he was not going to drive the truck,
and that he would quit before doing so. Bennett, how-
ever, directed Pelchat to exchange trucks with Speed.
The Respondent™s owner, Mark Bernstein, joined the
conversation with Pelchat and told him that the truck
had been inspected and that the mechanics could not
find anything wrong with it. Bernstein told Pelchat to
drive the tractor around the block and check it out for
himself. Pelchat did so and could not smell any fumes.
Nevertheless, Pelchat remained nervous about the situ-
ation and, when he had difficulty attaching a trailer to
the tractor, Bennett told him to take off the rest of the
day.Bernstein told Bennett that Pelchat ‚‚shouldn™t be in-volved in the situation™™ and that Speed ‚‚should be
dealt with.™™ Bernstein added that the drivers should
not be allowed to pick and choose the jobs they were
going to take, and that if an employee did not want to
take a load, he should be fired. Bernstein then asked
Speed several times whether he was going to take the
load and Speed replied that he would not drive an un-
safe truck. Bernstein told Speed that the truck hadVerDate 11-MAY-200015:35 May 01, 2002Jkt 197585PO 00004Frm 00305Fmt 0610Sfmt 0610D:\NLRB\325.030APPS10PsN: APPS10
 306DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
3281 NLRB 882 (1986).4See Wagner-Smith Co., 262 NLRB 999 fn. 2 (1982), and thecases cited therein.been checked and found to be safe by three differentmechanics. Bernstein said to Speed: ‚‚Wayne, we have
a job that we expect you to do and I™m asking you to
take your truck and do your job. Will you do it?™™
Speed said that he would not, and Bernstein told him
that if Speed would not do his job, then he was fired,
and that he could not pick and choose which jobs to
do. When Speed continued to refuse to drive his truck,
Bernstein told him that he was fired.Applying the Board™s decision in Meyers Indus-tries,3the judge found that Speed was not engaged inany concerted activity which fell within the coverage
of Section 7 of the Act. Instead, the judge found that
Speed™s statement to Pelchat was an individual action,
the sole purpose of which was to benefit Speed. The
judge concluded that by telling Pelchat that he was ex-
changing trucks with him, Speed ‚‚was not seeking to
initiate, induce or prepare for group action.™™ Con-
sequently, the judge found that the General Counsel
had failed to establish that Speed was engaged in con-
certed activities. The judge therefore found it unneces-
sary to decide whether Speed™s conduct was ‚‚pro-
tected™™ under the Act. We disagree with the judge™s
findings.The issues presented by this case are whether Speedwas engaged in protected concerted activity and, if so,
whether the Respondent discharged Speed because of
that activity. With respect to the key issue of whether
Speed™s conduct was concerted in nature, we note that
the conversation between Speed and Pelchat led to
Pelchat™s initial refusal to drive the truck. Thus, this
case involves two employees refusing to drive a truck
because of a shared concern about the truck™s safety.
Once Speed and Pelchat had their conversation and
Pelchat protested to management about the reassign-
ment of the trucks, Speed no longer was acting in fur-
therance of an individual complaint. Instead, the Re-
spondent was faced with a concerted refusal by both
of these employees to drive Speed™s tractor. The Re-
spondent knew about that concerted refusal, and the
conclusion is inescapable that the Respondent dis-
charged Speed as a result.In the situation presented here, the reason forSpeed™s dischargeŠi.e., his refusal to drive the truckŠ
cannot be separated from the concerted nature of the
two employees™ refusals to drive the truck. Accord-
ingly, we find that the motivating factors in Speed™s
discharge were his conversation with PelchatŠclearly
concerted activityŠand Pelchat™s response to that con-
versation, i.e., Pelchat™s protests to Bennett and Bern-
stein about being assigned to drive a truck that Pelchat
believed to be unsafe.In addition, we find that Speed™s refusal to drive thetruck and Speed™s conversation with Pelchat about the
safety of the truck and the reassignment of the truckto Pelchat constituted protected activity. The subjectmatter of Speed™s complaint and his conversation with
Pelchat clearly involved terms and conditions of em-
ployment. There is no evidence that Speed™s complaint
about his truck was made in bad faith, and the reason-
ableness of Speed™s belief about the safety of his truck
is irrelevant to the determination of whether his con-
duct was protected under the Act.4The Respondent contends that, even assuming thatSpeed™s refusal to drive the truck was concerted, Speed
was discharged for the lawful, legitimate reason that he
refused to follow management™s order to complete an
assigned task and drive the scheduled load to Boston.
Contrary to the Respondent™s asserted reason for the
discharge, Speed did not refuse to perform an assigned
task. In the circumstances here, we find that Speed was
not attempting to ‚‚pick and choose™™ what jobs he
would perform, nor was he engaging in a partial strike.
Rather, events occurred in this case which belie the
Respondent™s argument that Speed refused to complete
the assignment. Specifically, after Pelchat was sent
home, his truck was available for Speed to drive that
day to Boston. This, in fact, was precisely the situation
that the Respondent sought when it told Speed to ex-
change tractors with Pelchat; i.e., that Speed would
drive Pelchat™s truck to Boston. The Respondent, how-
ever, did not give Speed the opportunity to drive
Pelchat™s truck to Boston once it was available, but in-
stead the Respondent focused on Speed™s conversation
with Pelchat, and would not permit Speed to take
Pelchat™s truck because Speed had raised his safety
concerns with Pelchat. The record shows that, once
Pelchat was sent home, there no longer was any valid
reason for the Respondent to insist that Speed drive his
own truck to Boston. In fact, Speed was ready and
willing to make the necessary run to Boston in
Pelchat™s truck. This was a course of action which
Bennett himself had devised in order to accommodate
Speed™s reluctance to drive his regular tractor. It was
not until Pelchat complained to Bennett and Bernstein
about this accommodation, that the Respondent insisted
that Speed drive his own truck to Boston. When Speed
refused to do so, the Respondent discharged him.
Thus, it is clear that the reason for Speed™s discharge
was his acting in concert with Pelchat regarding theirmutual safety concerns about the tractor. But for
Pelchat™s concerted protest about the truck, Speed
would have been permitted to drive Pelchat™s truck to
Boston, and to complete the Boston assignment. On
these facts, we draw the reasonable inference that
Bernstein would not have discharged Speed absent his
conversation with Pelchat and Pelchat™s subsequent re-
fusal to drive Speed™s truck. Thus, before Speed in-
volved Pelchat in his safety concerns, the RespondentVerDate 11-MAY-200015:35 May 01, 2002Jkt 197585PO 00004Frm 00306Fmt 0610Sfmt 0610D:\NLRB\325.030APPS10PsN: APPS10
 307PALCO5This situation is distinguishable from that present in YellowFreight System, Inc., 247 NLRB 177, 179 (1980), where the issuewas whether the respondent employer had discharged an employee
(Novak) for engaging in a protected concerted activity when it termi-
nated him after he refused to perform a work assignment that the
General Counsel alleged was in conflict with the applicable collec-tive-bargaining agreement. The Board in Yellow Freight adoptedwithout comment the administrative law judge™s finding that the dis-
charge was lawful because Novak™s refusal to perform the work did
not involve the assertion of a reasonably based contract right, and
that even if Novak could be deemed to have asserted such a right,
his action was unprotected because it was insubordination to refuse
the assignment instead of using the grievance machinery to protest
it. 247 NLRB at 181. Here, as explained above, Speed was willing
to perform the assignment and could have done so using Pelchat™s
truck, which was available after Pelchat was released for the day.6As he stated in Liberty Natural Products, 314 NLRB 630 fn. 4(1994), Chairman Gould questions the validity of the ultimate hold-
ing in Meyers I & II, 268 NLRB 493 (1984), remanded sub nom.Prill v. NLRB, 755 F.2d 941 (D.C. Cir. 1985), cert. denied 474 U.S.948 (1985), reaffd. 281 NLRB 882 (1986), affd. sub nom. Prill v.NLRB, 835 F.2d 1481 (D.C. Cir. 1987), cert. denied 487 U.S. 1205(1988). He notes, however, that the conduct here would be found
concerted even under the standard of those cases. 268 NLRB at 497;
281 NLRB at 882.7If this Order is enforced by a judgment of a United States courtof appeals, the words in the notice reading ‚‚Posted by Order of the
National Labor Relations Board™™ shall read ‚‚Posted Pursuant to a
Judgment of the United States Court of Appeals Enforcing an Order
of the National Labor Relations Board.™™was willing to assign Pelchat™s truck to Speed, andwithout Pelchat™s involvement, Speed would have
made the run to Boston. Once Speed brought Pelchat
into the dispute over the safety of the truck, the Re-
spondent™s position changed, and it no longer would
permit Speed to drive Pelchat™s truck, even though
Pelchat was not going to drive it that day. Therefore,
we are led to the conclusion that Speed™s concerted ac-
tivity with Pelchat is what led to his discharge. Ac-
cordingly, we find that the Respondent has failed to
carry its burden to demonstrate that it would have dis-
charged Speed notwithstanding Speed™s protected con-
certed activity.5In these circumstances, we find thatthe Respondent violated Section 8(a)(1) by discharging
Speed, and we shall order the Respondent to offer him
resintatement and to make him whole for any mone-
tary loss that he has suffered as a result of his dis-
charge.6CONCLUSIONSOF
LAW1. The Respondent, Portland Airport Limousine Co.,Inc., d/b/a Palco, is an employer engaged in commerce
within the meaning of Section 2(2), (6), and (7) of the
Act.2. By discharging employee Wayne Speed becauseof his protected concerted activity, the Respondent vio-
lated Section 8(a)(1) of the Act.3. The aforesaid unfair labor practice constitutes anunfair labor practice affecting commerce within the
meaning of Section 2(6) and (7) of the Act.THEREMEDYHaving found that the Respondent has unlawfullydischarged employee Wayne Speed, we shall order the
Respondent to offer him full reinstatement to hisformer position, or if that position no longer exists, toa substantially equivalent position, without prejudice to
his seniority or other rights and privileges previously
enjoyed, and to make him whole for any loss of earn-
ings and other benefits he may have suffered from the
time of his discharge to the date of the Respondent™s
offer of reinstatement. Backpay shall be computed in
accordance with the formula set forth in F.W. Wool-
worth Co., 90 NLRB 289 (1950), with interest as com-puted in New Horizons for the Retarded, 283 NLRB1173 (1987).ORDERThe National Labor Relations Board orders that theRespondent, Portland Airport Limousine Co., Inc.,
d/b/a Palco, Scarborough, Maine, its officers, agents,
successors, and assigns, shall1. Cease and desist from
(a) Discharging any employee for engaging in pro-tected concerted activity.(b) In any like or related manner interfering with,restraining, or coercing employees in the exercise of
the rights guaranteed them by Section 7 of the Act.2. Take the following affirmative action necessary toeffectuate the policies of the Act.(a) Within 14 days from the date of this Order, offerWayne Speed full reinstatement to his former job or,
if that job no longer exists, to a substantially equiva-
lent position, without prejudice to his seniority or any
other rights or privileges previously enjoyed.(b) Make Wayne Speed whole for any loss of earn-ings and other benefits suffered as a result of the dis-
crimination against him, in the manner set forth in the
remedy section of this decision.(c) Within 14 days from the date of this Order, re-move from its files any reference to the unlawful dis-
charge of Wayne Speed, and within 3 days thereafter
notify him in writing that this has been done and that
the discharge will not be used against him in any way.(d) Preserve, and, within 14 days of a request, makeavailable to the Board or its agents for examination
and copying, all payroll records, social security pay-
ment records, timecards, personnel records and reports,
and all other records necessary to analyze the amount
of backpay due under the terms of this Order.(e) Within 14 days after service by the Region, postat its Scarborough, Maine facility copies of the at-
tached notice marked ‚‚Appendix.™™7Copies of the no-tice, on forms provided by the Regional Director for
Region 1, after being signed by the Respondent™s au-
thorized representative, shall be posted by the Re-VerDate 11-MAY-200015:35 May 01, 2002Jkt 197585PO 00004Frm 00307Fmt 0610Sfmt 0610D:\NLRB\325.030APPS10PsN: APPS10
 308DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
1Unless indicated otherwise, all dates referred to herein relate tothe year 1995.spondent and maintained for 60 consecutive days inconspicuous places including all places where notices
to employees are customarily posted. Reasonable steps
shall be taken by the Respondent to ensure that the no-
tices are not altered, defaced, or covered by any other
material. In the event that, during the pendency of
these proceedings, the Respondent has gone out of
business or closed the facility involved in these pro-
ceedings, the Respondent shall duplicate and mail, at
its own expense, a copy of the notice to all current
employees and former employees employed by the Re-
spondent at any time since February 22, 1995.(f) Within 21 days after service by the Region, filewith the Regional Director a sworn certification of a
responsible official on a form provided by the Region
attesting to the steps that Respondent has taken to
comply.APPENDIXNOTICETOEMPLOYEESPOSTEDBY
ORDEROFTHE
NATIONALLABORRELATIONSBOARDAn Agency of the United States GovernmentThe National Labor Relations Board has found that weviolated the National Labor Relations Act and has or-
dered us to post and abide by this notice.WEWILLNOT
discharge any employee for engagingin protected concerted activity.WEWILLNOT
in any like or related manner interferewith, restrain, or coerce you in the exercise of the
rights guaranteed you by Section 7 of the Act.WEWILL
, within 14 days from the date of theBoard™s Order, offer Wayne Speed full reinstatement
to his former job or, if that job no longer exists, to a
substantially equivalent position, without prejudice to
his seniority or any other rights or privileges pre-
viously enjoyed.WEWILL
make Wayne Speed whole for any loss ofearnings and other benefits resulting from his dis-
charge, less any net interim earnings, plus interest.WEWILL
, within 14 days from the date of theBoard™s Order, remove from our files any reference to
the unlawful discharge of Wayne Speed and WEWILL
,within 3 days thereafter, notify him in writing that this
has been done and that the discharge will not be used
against him in any way.PORTLANDAIRPORTLIMOUSINECO.,INC., D/B/APALCOJohn Downs, Esq., for the General Counsel.Lawrence C. Winger, Esq. (Verrill & Dana), for the Re-spondent.DECISIONSTATEMENTOFTHE
CASEJOELP. BIBLOWITZ, Administrative Law Judge. This casewas heard by me on August 16, 1995,1in Westbrook, Maine.The complaint, which issued on May 25 and was based on
an unfair labor practice charge and an amended charge that
were filed on February 27 and May 22 by Teamsters Union
Local 340, a/w International Brotherhood of Teamsters,
AFLŒCIO (the Union), alleges that Portland Airport Lim-
ousine Co., Inc., d/b/a PALCO (the Respondent) violated
Section 8(a)(1) of the Act when it discharged employee
Wayne Speed on February 22 because he complained to the
Respondent about the wages, hours, and working conditions
of its employees and because he refused to operate an unsafe
truck assigned to him by Respondent, and informed another
employee of the unsafe condition of the vehicle. Respondentadmits that it discharged Speed on February 22, but defends
that there was no protected concerted activities involved
herein. It defends that it inspected Speed™s vehicle on about
three occasions and found nothing unsafe about its condition,
and that Speed was not protesting an unsafe condition; rath-
er, he simply did not want to perform his assignment for that
day.FINDINGSOF
FACTI. JURISDICTIONRespondent admits, and I find, that it has been engaged incommerce within the meaning of Section 2(2), (6), and (7)
of the Act.II. LABORORGANIZATIONSTATUS
Respondent admits, and I find, that the Union is a labororganization within the meaning of Section 2(5) of the Act.III. FACTSAlthough Respondent™s name suggests that it operates apassenger limousine service from the Portland, Maine airport,
the operation and employees involved herein relate to a
trucking company operated by the Respondent. Mark Bern-
stein is the owner of Respondent, while Stephen Bennett was
the operations manager, and John Connolly was the morning
dispatcher at the time. Speed was a truck driver employed
by Respondent beginning in about mid-1994; he was termi-
nated by Respondent on February 22 for refusing to do his
run, allegedly because he smelled fumes in the tractor™s cab.A. The Condition of the TruckSpeed™s regular vehicle was tractor No. 40. He testifiedthat on February 21 he noticed an exhaust smell in his trac-
tor. At that time, he inspected his tractor, but could not lo-
cate the source of the fumes; however, he filed with Re-
spondent a driver vehicle inspection report stating solely:
‚‚Exhaust Leak.™™ After receipt of this form, Respondent ar-
ranged for R & R Services (R & R), which performs mainte-
nance and repair work on Respondent™s equipment, to inspect
the truck at Respondent™s facility that same day, but theyVerDate 11-MAY-200015:35 May 01, 2002Jkt 197585PO 00004Frm 00308Fmt 0610Sfmt 0610D:\NLRB\325.030APPS10PsN: APPS10
 309PALCO2Speed testified that he is a cigarette smoker and was smokingwhile driving to Jay on that morning.could not locate any exhaust leakage. Bennett testified thaton the afternoon of February 21, Speed complained to him
about headaches that he felt were the result of exhaust fumes
from his tractor and he called R & R and had them come
to the facility to check the tractor later that day. Lance Reny,
the owner of R & R, testified that on February 21 he re-
ceived a call from Connolly saying that a driver was com-
plaining about exhaust fumes in the cab of his tractor and
he asked Reny to come to the facility to check on it. Later
that afternoon, he inspected the tractor, found no leaks in or
around the engine compartment or the cab area, and reported
that the truck was safe to operate.Speed reported for work on the following morning, hookedup his tractor to a trailer, and drove to Jay, Maine. After ar-
riving in Jay, he called Connolly and said that he had com-
pleted his run, but that he still smelled the exhaust fumes,2and that it would not be safe to drive the truck outside the
State of Maine, although he never explained to Connolly or
the court why he differentiated between driving in and out-
side of the State of Maine. He returned to Respondent™s fa-
cility at about 10:30 to 11 that morning, left the trailer in the
yard, and reported to the dispatcher™s office and asked
Connolly what he should do about his tractor. Connolly told
him to take the tractor to Triple J, another vehicle mainte-
nance operation employed by Respondent. Speed testified
that he took the tractor to Triple J where they examined the
vehicle, but could not locate an exhaust leak. After blocking
the exhaust and putting it under pressure, they did locate a
‚‚pinhole™™ sized leak in the exhaust on the outside of the
trailer. He returned the tractor to Respondent™s facility and
reported the results to Connolly who looked at the inspection
sticker on the tractor and told him that since the tractor was
due for its regular inspection, he should bring it back to Tri-
ple J for that purpose, and he did so. The Triple J mechanic
inspected the tractor and said that the ‚‚bushings were gone™™
and that the U joint on the steering shaft needed to be re-
placed and Speed returned to Respondent™s facility and gave
this report to Connolly. Connolly could recollect very little
of the events of that day. He testified, however, that when
Speed returned from his run on the morning of February 22,
he complained that he smelled fumes in his truck. After con-
ferring with Bennett, Connolly told Speed to take his tractor
to Triple J to see if they can find the source of the fumes.
Bennett handled the incident subsequent to that time. Bennett
testified that he authorized Speed to take his tractor to Triple
J for an inspection and they could not locate any exhaust
leak. However, it was near the end of the month when the
tractor™s inspection sticker was to expire, and Bennett told
Triple J to do its yearly inspection on the tractor and give
it a new sticker. During this inspection, they found some
other work that would have had to be done to the tractor in
order for it to be given a sticker, and this work was per-
formed, and the tractor received its new sticker.Josselin Beaulieu, the owner of Triple J, testified that onthe morning of February 22, Speed and Connolly brought
Speed™s tractor into his facility; Speed complained that it had
an exhaust leak. He checked it out, but could not locate any
leak that would cause exhaust fumes to enter the cab and
Speed and Connolly left with the tractor. Shortly thereafter,Speed returned with the tractor and they checked it again.They covered the exhaust pipe to pressurize it, but again
found no leaks. Beaulieu testified that the tractor was back
in his shop that Saturday because it was due for an inspec-
tion, and a new muffler and tail pipe were installed. How-
ever, a Triple J invoice dated February 22, for tractor No.
40, states: ‚‚Commercial inspection. RR Muffler Assy. Re-
place lower steering U-Joint. Replace rear equalizer bush-
ings.™™ He testified that at no time was this tractor unsafe to
operate. The reason that he performed the work specified in
the February 22 invoice is that for inspection purposes, ‚‚we
have to consider a whole year ahead from today™s date, to
next year™s date™™ When he inspected Speed™s vehicle:
‚‚there™s nothing on this truck that needed to be shut down™™
Reny testified that tractor No. 40 returned to his shop on
February 22. Connolly brought it over on that day (no time
is specified) and they examined it together, and ‚‚the only
thing we did find was a small pin hole at the top of the ex-
haust stack, outside and above the cab, which would not put
exhaust fumes into the cab.™™B. Exchange of TrucksBennett testified:Well, I wanted Wayne to go to Boston in that truck.He didn™t really want to drive it. And, in order to get
some work done, I was going to switch tractors, let him
drive a different tractor and just keep that one local just
so I could get the work done, and that was the plan at
that time.™™Bennett testified that, in furtherance of this plan, he toldSpeed to exchange tractors with Emile Pelchat, a new em-
ployee, and take Pelchat™s truck to Boston. He would then
have Pelchat, who was not familiar with the Boston run,
drive Speed™s truck locally. He sent Speed out to notify
Pelchat and make the exchange. Speed testified that shortly
after returning from Triple J, either Connolly or Bennett told
him to take Pelchat™s tractor, hook it up to a trailer, and do
the Boston run. Speed saw Pelchat driving into the yard and
told him that they were going to exchange tractors, and that
he was going to take Pelchat™s tractor to Boston. Pelchat
asked why and he said that his truck was not safe and he
had to take a run to Boston and was going to use Pelchat™s
truck. Pelchat asked what was going to happen to him, and
Speed said that he didn™t know. He testified that Pelchat got
upset and said that he was not going to drive tractor No. 40
either and went inside to the office. Meanwhile, Speed began
to get Pelchat™s tractor ready to go by hooking it up with an
empty trailer. Pelchat, who began working for Respondent
about a month earlier, testified that when he drove into the
yard with his truck, Speed told him: ‚‚I™m taking your truck.
I™m not driving mine. I smell fumes.™™ Speed also said: ‚‚I™m
not driving that thing™™ with ‚‚a couple of choice words in
between.™™ Pelchat responded: ‚‚Well, if it™s good for the
goose, it™s good for the gander. If it™s not safe for you, it™s
not safe for me. Or any driver.™™ That was the extent of that
conversation of the condition of tractor No. 40, and was the
only conversation he ever had with Speed about the condi-
tion of the truck.After this conversation with Speed, Pelchat went into theoffice and told Bennett that if the truck was unsafe, he wasVerDate 11-MAY-200015:35 May 01, 2002Jkt 197585PO 00004Frm 00309Fmt 0610Sfmt 0610D:\NLRB\325.030APPS10PsN: APPS10
 310DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
not going to drive it either, but Bennett told him that he wasto take Speed™s truck and that Speed would take his truck.
Pelchat testified that he was upset about being ordered to
drive Speed™s truck because he felt that if it was not safe for
Speed it was not safe for anyone. Bernstein met with him
and told him that they had the truck inspected and the me-
chanics were unable to locate anything wrong with it. He
told Pelchat to drive the truck around the block and check
it out for himself. Pelchat did so and could not smell any
fumes: ‚‚I didn™t notice any difference in his truck or my
truck.™™ Bennett then told him to attach an empty trailer to
the tractor to be sure that he was satisfied that it was not
unsafe. Pelchat testified that he was so nervous because of
the preceding events that it took him seven tries before he
finally connected the trailer to the tractor. By this time, he
was so nervous that Bennett told him to take off the rest of
the day.Bennett testified that shortly after he told Speed to ex-change tractors with Pelchat, Pelchat came into the office
and told him that he was not going to drive another employ-
ee™s unsafe truck, and that he would quit before doing so.
Bennett asked him if he knew of anything specifically wrong
with the truck and Pelchat said that he didn™t, and Bennett
asked him to drive it around the block to test it out, but he
even refused to do that. Shortly thereafter, ‚‚after he calmed
down a bit,™™ he again asked Pelchat to drive Speed™s truck
around the block to see if he smelled fumes or could find
anything wrong with the truck, and he did so. Bernstein testi-
fied that, at about that time, Bennett made him aware of the
situation with truck No. 40; that, beginning the prior day,
Speed had claimed that it was not safe to operate because
of an alleged exhaust leak. That the truck had been examined
by R & R and Triple J and they could not locate any prob-
lem, and that although there was no justification for Speed™s
refusal, in order to get the Boston run out, Bennett had told
Speed to exchange trucks with Pelchat, but then Pelchat ob-
jected to driving an unsafe vehicle. Bernstein told Bennett:I didn™t think that was right, that ... Emile shouldn™t
be involved in the situation, that ... Wayne Speed

should be dealt with. If he doesn™t want to drive a
[truck] that™s safe, then we™ll deal with Wayne Speed.
And at that time Steve didn™t feel comfortable directing
that attention to Wayne Speed and I did. So I con-
fronted Wayne Speed.He testified that he told Bennett that the drivers should notbe allowed to pick and choose the jobs that they were going
to take, and he felt that Speed was doing that because his
truck had been found to be safe. If an employee did not want
to do his job and take a load, he should be dismissed.C. The Termination of SpeedSpeed testified that as he was filling out his log preparingto leave for Boston in Pelchat™s truck, John Bell, a dis-
patcher, approached him and said, ‚‚You can call it a day
today.™™ Speed asked why, and Bell said, ‚‚We are going to
send Emile down to Boston,™™ and Speed said, ‚‚fine.™™ At
that time, Bernstein came out and told him that he was fired.
He testified that prior to Bernstein telling him this, Bernstein
did not ask him if he would do his run with his truck. Bern-
stein called him a troublemaker for telling Pelchat that histruck was unsafe to operate. Speed asked, what should hehave done, lied to Pelchat? There was a lot of yelling be-
tween Speed and Bernstein and Speed threatened to report
Bernstein to the Department of Transportation (DOT) Bern-
stein told him that if he didn™t leave his property, he would
call the police, and he left. Pelchat testified that he heard
Bernstein ask Speed two or three times whether he was
going to take the load and Speed replied that he wouldn™t,
‚‚with a couple of choice words behind it™™ and Bernstein
told him, ‚‚You™re all done.™™ Bernstein testified that when
he saw Speed outside the facility, he said, ‚‚What™s going
on? You™re refusing to drive your truck.™™ Speed said, ‚‚I™m
not driving that truck, it™s unsafe.™™ Bernstein told him that
the truck had been checked and found safe by three different
mechanics: ‚‚Wayne, we have a job that we expect you to
do and I™m asking you to take your truck and do your job.
Will you do it?™™ Speed said that he would not and Bernstein
said: ‚‚If you won™t do your job, you™re fired. You can™t pick
and choose what jobs you are going to do. Nobody else does,
and you aren™t.™™ Speed told him that he was going to sue
him, take him to the DOT and cause him a lot of trouble,
and that all the trucks he drove for Respondent were junk.
Bernstein testified that he asked him three other times wheth-
er he would take his truck to Boston and he said that he
wouldn™t. Speed then began using profanity and Bernstein
told him that he was fired. Speed then began making more
threats, and Bernstein told him that if he didn™t leave, he
would call the police, and he left.IV. ANALYSISThe sole issue herein is whether Speed was terminated onFebruary 22 because of his protected concerted activities of
protesting the alleged unsafe condition of his tractor, in vio-
lation of Section 8(a)(1) of the Act. As ‚‚protected™™ is not
really an issue herein, the initial question is whether Speed™s
actions on that day were concerted. If so, the remaining
question is whether that was why he was fired. Although
credibility does not appear to be critical in this determina-tion, I should note that I found Speed the least credible of
the witnesses herein; he was reluctant to make admissions
while being questioned on cross-examination, and his testi-
mony of his termination by Bernstein is less believable than
that of Pelchat and Bernstein. Therefor, when there are credi-
bility determinations to be made, his testimony will not be
credited.Meyers Industries, 281 NLRB 882 (1986), also known asMeyers II, is practically a treatise on the subject of what con-stitutes concerted activities under the Act. The Decision dis-
cusses and affirms the findings and reasoning contained in
Meyers I at 268 NLRB 493. The Board, in Meyers II, notedthat both the Board in Meyers I and the Supreme Court inNLRB v. City Disposal Systems, 465 U.S. 822 (1984), sepa-rated the concept of ‚‚concerted activities™™ from ‚‚mutual aid
and protection.™™ The Board also found that the Supreme
Court decided that in considering what constitutes concerted
activities, the inquiry must determine ‚‚the precise manner in
which particular actions of an individual employee must be
linked to the actions of fellow employees.™™ The ultimate
issue in these cases is whether the employee was acting sole-
ly on his own behalf or was he acting with, or on the author-
ity of other employees. There need only be one other em-
ployee to qualify the action as concerted, and the ‚‚group ac-VerDate 11-MAY-200015:35 May 01, 2002Jkt 197585PO 00004Frm 00310Fmt 0610Sfmt 0610D:\NLRB\325.030APPS10PsN: APPS10
 311PALCO3See United Parcel Service, 301 NLRB 1142 (1991); Dworkin,Inc., 301 NLRB 1158 (1991).4I should note that fn. 8 in the General Counsel™s brief is some-what misleading. After the second or third inspection of tractor No.
40, the mechanics did locate a pinhole sized hole in the exhaust on
the outside of, and above the cab which posed no danger to the driv-
er. Additionally, it was not the exhaust that had to be repaired in
order for the tractor to receive its inspection sticker. Rather it was
two other items that posed no immediate safety hazard, but might
do so over the following year.tivity™™ need not be specifically authorized in a formal sense.The Board at 887, stated that concerted activities are present
‚‚where individual employees seek to initiate or to induce or
to prepare for group action, as well as individual employees
bringing truly group complaints to the attention of manage-
ment.™™ The Board also quoted with approval the following
language from Mushroom Transportation v. NLRB, 330 F.2d683 (3d Cir. 1964):It is not questioned that a conversation may constitutea concerted activity although it involves only a speaker
and a listener, but to qualify as such, it must appear at
the very least it was engaged in with the object of initi-
ating or inducing or preparing for group action or that
it had some relation to group action in the interest of
the employees.In Alchris Corp., 301 NLRB 182 fn. 4 (1991), the Boardstated: ‚‚We will find that an individual is acting on the au-
thority of other employees where the evidence supports a
finding that the concerns expressed by the individual em-
ployee are a logical outgrowth of the concerns expressed by
the group.™™ In Woodline Motor Freight, Inc. v. NLRB, 843F.2d 285 (8th Cir 1988), a driver requested that his employer
install air conditioning in the trucks, but the employer re-
fused. The driver then proposed to the other drivers that he
would install such a unit and, if it worked, they could do the
same, and they authorized him to present the idea to manage-
ment. He did so, his idea was rejected and he was fired. In
finding a violation, the Court stated:Rickman™s effort to have an air conditioner installed inhis truck were undertaken, not only for his benefit, but
also for the benefit of his fellow employees. He dis-
cussed his proposal with other drivers, they supported
it, and he acted as their representative. Moreover,
Woodline knew that Rickman was acting with the sup-
port of the other drivers. Thus, the efforts to install air
conditioners were clearly concerted.In the instant matter, the only alleged concerted action isSpeed™s comments to Pelchat about exchanging trucks.
Pelchat™s credited testimony is that Speed told him: ‚‚I™m
taking your truck. I™m not driving mine. I smell fumes.™™There is no other evidence of concerted actions herein and,apparently, no collective-bargaining agreement under whose
terms concerted action may be inferred.3I find that Speed™sstatement to Pelchat was an individual action whose sole pur-
pose was to benefit himself. After all, if the truck were really
unsafe as alleged by Speed, exchanging with Pelchat wouldhave a detrimental effect upon him. By telling Pelchat that
he was exchanging trucks with him, Speed was not seeking
to initiate, induce, or prepare for group action. Rather, he
was simply following Bennett™s direction and notifying
Pelchat that they were to exchange tractors. As was true in
Meyers II, there is absolutely no evidence that Speed ‚‚joinedforces with any other employee or by his activities intended
to enlist the support of other employees in a common en-
deavor.™™ Meyers II, supra, at fn. 10. I therefor find thatcounsel for the General Counsel has failed to establish that
Speed was engaged in concerted activities herein. Because of
this finding, I find it unnecessary to determine whether his
activities lost their protection because his tractor had been in-
spected on three occasions and, on each of those occasions,
was found to be safe to operate.4I therefore recommend thatthe complaint be dismissed in its entirety.CONCLUSIONSOF
LAW1. Respondent has been engaged in commerce within themeaning of Section 2(2), (6), and (7) of the Act.2. The Union is a labor organization within the meaningof Section 2(5) of the Act.3. The Respondent did not violate Section 8(a)(1) of theAct as alleged in the complaint.[Recommended Order for dismissal omitted from publica-tion.]VerDate 11-MAY-200015:35 May 01, 2002Jkt 197585PO 00004Frm 00311Fmt 0610Sfmt 0610D:\NLRB\325.030APPS10PsN: APPS10
